         Case 1:18-cv-00088-DAE Document 114 Filed 04/30/20 Page 1 of 3



                                    United States District Court
                                     Western District of Texas
                                         Austin Division

 Jerome Schmidt,
       Plaintiff,

         v.                                                    No. 1:18-CV-00088-DAE

 United States of America
        Defendant.


                        DEFENDANT’S ADVISORY TO THE COURT

       On this 30th day of April, 2020, the Defendant, United States of America, pursuant to the

Court’s instruction given in its Order (Dkt. No. 113) elects to call Dr. Julio Chalela, its retained

Board Certified neurologist, for additional testimony on the issues raised by the Court. If the

Court will permit.

       The United States has spoken to Dr. Chalela as to the dates of June 2-4, 2020 given by

the Court. He has informed that he is unavailable because of a previously committed work

schedule but could be available the next day on June 5, 2020, if the Court would permit his

testimony via live video teleconferencing for direct and cross-examination. The government

respectfully asks if the Court would allow such testimony by these means and time because of

the extraordinary circumstances presented by the COVID-19 pandemic and the uncertainties and

potential hazards involving current air travel and to insure the health of all parties involved. The

attorneys could present live in person, with Dr. Chalela by video.

       Alternatively, if the Court’s schedule does not permit this day for testimony, then the

government humbly asks if the Court would consider an alternative date in the Court’s schedule

and Dr. Chalela’s work schedule to accommodate this testimony, either live or by video if

necessary. By way of background, Dr. Chalela had initially blocked out a work schedule to

come to testify but the matter was continued. He blocked out his schedule a second time and did
         Case 1:18-cv-00088-DAE Document 114 Filed 04/30/20 Page 2 of 3




in fact come live to the Court and testify. We are now asking him to block out his schedule a

third time to provide the testimony which the government believes is important to the Court and

the defense.

       WHEREFORE, PREMISES CONSIDERED, the United States elects to present

additional testimony through one expert witness and respectfully asks the Court to be allowed to

present the testimony of Dr. Chalela, its retained Board Certified neurologist, in the manner

described because of the extraordinary conditions presented by COVID-19’s pandemic.


                                                 Respectfully submitted,

                                                 John F. Bash
                                                 United States Attorney

                                           By:   /s/ James F. Gilligan
                                                 James F. Gilligan
                                                 Assistant United States Attorney
                                                 Texas Bar No. 07941200
                                                 601 N.W. Loop 410, Suite 600
                                                 San Antonio, Texas 78216
                                                 (210) 384-7100 (phone)
                                                 (210) 384-7276 (fax)
                                                 James.gilligan@usdoj.gov


                                                 Kristina S. Baehr
                                                 Assistant United States Attorney
                                                 Texas Bar No. 24080780
                                                 903 San Jacinto, Suite 334
                                                 Austin, Texas 78701
                                                 (512) 916-5858 (phone)
                                                 (512) 916-5854 (fax)
                                                 Kristina.baehr@usdoj.gov
                                                 Kristina S. Baehr

                                                 Attorneys for Defendant




Defendant’s Advisory to the Court                                                                 2
         Case 1:18-cv-00088-DAE Document 114 Filed 04/30/20 Page 3 of 3




                                      Certificate of Service
    I certify that on April 30, 2020, I electronically filed this document with the Clerk of Court
using the CM/ECF system.

   ☒ The CM/ECF system will send notification to the following CM/ECF participant(s):
                        Jamal K. Alsafar (jalsaffar@nationaltriallaw.com)
                          Tom Jacobs (tjacobs@nationaltriallaw.com)
                             Henry Moore (henry@moorelegal.net)


                                                       /s/James F. Gilligan
                                                       James F. Gilligan
                                                       Assistant United States Attorney




Defendant’s Advisory to the Court                                                                    3
